Exhibit 10.1 CONFIDENTIAL SECURITIES PURCHASE AGREEMENT THIS SECURITIES PURCHASE AGREEMENT (this “ Agreement ”) is entered into and effective simultaneously with the execution of this Agreement on this 28th day of April 2017, by and between BIO-key International, Inc., a Delaware corporation (the “ Company ”), and Wong Kwok Fong (the “ Purchaser ”). R E C I T A L S: WHEREAS, subject to the terms and conditions of this Agreement and pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the “ Securities Act ”), Purchaser desires to purchase and the Company desires to sell securities on the terms and conditions set forth herein. NOW, THEREFORE, in consideration of the premises hereof and the agreements set forth herein below, the parties hereto hereby agree as follows: 1. Sale and Purchase of Shares. (a) Purchase and Sale . Subject to the terms and conditions hereof, the Company agrees to sell, and Purchaser irrevocably subscribes for and agrees to purchase Two Hundred Seventy-Seven Thousand Seven Hundred Seventy-Eight (277,778) shares (the “ Shares ”) of the Company’s common stock, $0.0001 par value per share (the “ Common Stock ”), at a purchase price of $3.60 per Share. The aggregate purchase price payable by Purchaser for the Shares shall be $1,000,000 (the “ Aggregate Purchase Price ”) and shall be payable at the Closing by wire transfer of immediately available funds as set forth below. (b)Subject to the terms and conditions of this Agreement, the purchase and sale of the Shares contemplated hereby shall take place at a closing (the “ Closing ”) to be held on the date hereof (the " Closing Date ") at the offices of Fox Rothschild LLP, 997 Lenox Drive, Building 3, Lawrenceville, NJ 08648, or at such other time or on such other date or at such other place or by such other method as the Company and Purchaser may mutually agree upon orally or in writing. (c)On the Closing Date, the Company shall deliver to the Purchaser: (i)this Agreement duly executed by the Company; and (ii)a certificate evidencing 277,778 Shares of Common Stock. (d)On the Closing Date, the Purchaser shall deliver to the Company: (i)this Agreement executed by the Purchaser; and (ii)the Aggregate Purchase Price in immediately available funds. 1 2. Representations and Warranties of Purchaser . Purchaser represents and warrants to the Company as follows: (a) Validity and Effect of this Agreement; No Conflict . This Agreement has been duly and validly executed and delivered by Purchaser and, assuming that it has been duly authorized, executed and delivered by the Company, constitutes a legal, valid and binding obligation of Purchaser, in accordance with its terms, subject to the effects of bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and other similar laws relating to or affecting creditors’ rights generally, general equitable principles (whether considered in a proceeding in equity or at law) and an implied covenant of good faith and fair dealing. Neither the execution and delivery of this Agreement by Purchaser nor the performance by such Purchaser of its obligations hereunder will violate any statute, law, ordinance, rule or regulation, applicable to Purchaser or any of the properties or assets of Purchaser except for such violations, breaches, conflicts, defaults or other occurrences which, individually or in the aggregate, would not have a material adverse effect on Purchaser’s obligation to perform his covenants under this Agreement. (b) Accredited Investor . Purchaser is an “accredited investor” as that term is defined in Rule 501(a) of Regulation D under the Securities Act. (c) No Government Review . Purchaser understands that neither the United States Securities and Exchange Commission (“
